FIELD, District Judge,
delivered the opinion, holding that: “When and in what cases private property shall be taken for public use, -is a question for the legislature alone to determine. From their decision there can be no appeal. What is such a public use as will justify the taking of private property, is also a question, which the legislature must in the first instance •determine. But upon this point their determination, although entitled to respectful consideration, is not final and conclusive;” citing Tidewater Co. v. Coster, 3 C. E. Green [18 N. J. Eq.] 518. See abstract of this case, 7 Am. Law Reg. (N. S.) 760, 761. Upon the latter point, he was of opinion that the facts showed such a public use as would support the act. The acts relating to the connection between the proposed road and the Freehold and Jamesburg road, he thought might be construed as supplementary to each other, whether so entitled or not, and the bill and answer showed that the two companies had so accepted them, and the acts and the contracts under them brought the new road into the class of railroads which were undoubtedly a public use for which land might be taken. Even if the act in question had stood alone, the use which it contemplated was so general and public in its nature, he doubted whether he would have felt authorized to declare the act invalid; citing as an analogous case Scudder v. Trenton Delaware Falls Co., 1 Saxt [1 N. J. Eq.] 694.